SUMMARY ORDER

Qiyao Chen and Danyan Chen, natives and citizens of the People’s Republic of *438China, seek review of a September 20, 2007 order of the BIA denying their motion to reconsider. In re Qiyao Chen, Danyan Chen, Nos. A95 377 030/031 (B.I.A. Sep. 20, 2007). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
We review the BIA’s denial of a motion to reconsider for abuse of discretion. See Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.2006). Here, the BIA did not abuse its discretion in denying the motion to reconsider. The BIA found that the Chens’ motion was untimely and numerically barred. See 8 C.F.R. § 1003.2(b)(2). The Government properly argues that petitioners failed to challenge that finding before this Court. As such, we deem any such argument waived. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n. 1, 545 n. 7 (2d Cir.2005). Because there are no exceptions to the time and numerical bars for motions to reconsider, the petitioners’ waiver is fatal to their petition for review.
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(b).